Citation Nr: 0800330	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-26 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran failed to report for a Board hearing scheduled at 
the RO in November 2007.  He had not requested a 
postponement.  Under such circumstances, the hearing request 
must be considered withdrawn and the Board proceeds with its 
review of the appeal.  38 C.F.R. § 20.704 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In his stressor statement, the veteran reported being shot at 
and bombed during the Tet offensive.  He reported a huge 
explosion at a neighboring facility.  He stated that friends 
were killed by mortar attacks and that he saw dead and maimed 
enemy soldiers.  The RO has not attempted to verify this 
information.  The veteran's personnel records show that he 
served in Vietnam from May 1967 to March 1968.  This would 
have put him in country at the beginning of the Tet 
offensive, which began in January 1968.  Consequently, his 
stressors are plausible and the RO should attempt to assist 
the veteran to verify the claimed stressors.  

The veteran has submitted extensive Vet Center records with 
diagnoses of PTSD.  He should also be afforded a VA mental 
examination for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should forward the veteran's 
report of stressors to the U. S. Army 
and Joint Services Records Research 
Center (JSRRC) for verification.  

2.  The veteran should be scheduled for 
a VA psychiatric examination.  The 
claims folder should be made available 
to the examiner for review.  Any 
appropriate testing should be 
conducted, and the examiner must rule 
in or exclude a diagnosis of PTSD.  A 
complete explanation all findings and 
conclusions should be set forth in a 
legible report.  

3.  Thereafter, the AOJ should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the AOJ should issue a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

